United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1602
Issued: February 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 20, 2018 appellant filed a timely appeal from a June 28, 2018 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has elapsed
from the last merit decision, dated December 18, 2017, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP abused its discretion when it denied appellant’s May 4, 2018
request for an oral hearing before an OWCP hearing representative as untimely filed under
5 U.S.C. § 8124(b).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 20, 2017 appellant, then a 47-year-old inventory management specialist, filed an
occupational disease claim (Form CA-2) for severe nasal and ocular allergies, which she attributed
to workplace exposure to dust mites and other environmental allergens. She identified May 10,
2017 as the date she first became aware of her claimed condition and realized that it was caused
or aggravated by her employment. Appellant continued to perform her regular duties, but was
moved to a work area without carpet on or about May 19, 2017.
In a June 29, 2017 development letter, OWCP advised appellant to submit additional
factual information and medical evidence in support of her claim for FECA benefits. It afforded
her 30 days to submit the requested information.
In a May 10, 2017 letter, Dr. Michael J. Prematta, a Board-certified internist and
allergist/immunologist, advised that appellant had severe nasal and ocular allergies that were
worsened by dust mites, along with several other environmental allergens. He further noted that
her symptoms had been much worse since she had carpeting in her office space at work.
Dr. Prematta recommended that appellant work in an area without carpeting.
In a June 7, 2017 follow-up report, Dr. Prematta noted that appellant had a history
consistent with allergic rhinitis. Appellant’s skin test was also positive for dust mites.
Dr. Prematta advised that appellant noticed a worsening of symptoms around carpeting, and once
she avoided the carpeting she was much better. He recommended limiting exposure to carpeted
areas.
By decision dated December 18, 2017, OWCP denied appellant’s occupational disease
claim. It found that the medical reports submitted in support of her claim did not provide medical
rationale explaining how her allergic rhinitis was causally related to her specific duties as an
inventory management specialist.
On May 4, 2018 appellant requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review.2 On May 29, 2018 she requested reconsideration before OWCP.3
By decision dated June 28, 2018, OWCP’s hearing representative determined that
appellant was not entitled to a hearing as a matter of right because her request for hearing was
postmarked May 4, 2018, which was more than 30 days after OWCP’s December 18, 2017
decision. She determined that the matter could be equally well addressed by appellant requesting
reconsideration and providing new evidence to establish that she sustained an employment-related
condition.

2

Although appellant’s hearing request was signed and dated January 18, 2018, the request was postmarked
May 4, 2018.
3
Appellant’s request for reconsideration was also signed and dated January 18, 2018, but postmarked
May 22, 2018.

2

LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides: “Before review under section 8128(a) of this title
[relating to reconsideration], a claimant for compensation not satisfied with a decision of the
Secretary under subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on his [or her] claim before a representative of
the Secretary.”4
Section 10.615 of Title 20 of the Code of Federal Regulations provides, “A hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: An oral hearing or a review of the written record.”5 The hearing request
must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the
date of the decision for which the hearing is sought.6 However, OWCP has discretion to grant or
deny a request that is made after this 30-day period.7 In such a case, it will determine whether to
grant a discretionary hearing and, if not, will so advise the claimant with reasons.8
ANALYSIS
The Board finds that OWCP did not abuse its discretion when it denied appellant’s May 4,
2018 hearing request before an OWCP hearing representative as untimely filed pursuant to
5 U.S.C. § 8124(b).
Appellant had 30 days from OWCP’s December 18, 2017 merit decision to request a
hearing before OWCP’s Branch of Hearings and Review. She requested an oral hearing by appeal
request form dated January 18, 2018, and postmarked May 4, 2018. As the postmark date was
more than 30 days after OWCP’s December 18, 2017 decision, appellant was not entitled to an
oral hearing as a matter of right.9 Section 8124(b)(1) is unequivocal on the time limitation for
requesting a hearing.10
The Board finds that OWCP properly exercised its discretion in denying appellant’s request
for a hearing by determining that the issue in the case could be addressed equally well by
requesting reconsideration and submitting new evidence relevant to the issue of causal

4

5 U.S.C. § 8124(b)(1).

5

20 C.F.R. § 10.615.

6

Id. at § 10.616(a).

7

G.W., Docket No. 10-0782 (issued April 23, 2010); James Smith, 53 ECAB 188, 191-92 (2001).

8

James Smith, id.

9

Under OWCP’s regulations and procedures, the timeliness of a request for a hearing is determined on the basis of
the postmark of the envelope containing the request. Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings
and Reviews of the Written Record, Chapter 2.1601.4a (October 2011).
10

5 U.S.C. § 8124(b)(1); see William F. Osborne, 46 ECAB 198 (1994).

3

relationship.11 The Board has held that the only limitation on OWCP’s authority is reasonableness,
and an abuse of discretion is generally shown through proof of manifest error, clearly unreasonable
exercise of judgment, or actions taken which are contrary to both logic and probable deduction
from established facts.12 In this case, the record does not indicate that OWCP abused its discretion
in its denial of appellant’s untimely request for an oral hearing. Accordingly, the Board finds that
OWCP properly denied her request for a hearing as untimely filed under 5 U.S.C. § 8124(b).13
CONCLUSION
The Board finds that OWCP did not abuse its discretion when it denied appellant’s May 4,
2018 hearing request before an OWCP hearing representative as untimely filed pursuant to
5 U.S.C. § 8124.
ORDER
IT IS HEREBY ORDERED THAT the June 28, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 22, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

M.H., Docket No. 15-0774 (issued June 19, 2015).

12

M.G., Docket No. 17-1831 (issued February 6, 2018) (citing Daniel J. Perea, 42 ECAB 214, 221 (1990)).

13

Id.; R.P., Docket No. 16-0554 (issued May 17, 2016).

4

